Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for moving the traveling cradle beam over at least a portion of the tracks” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5, line 3  recites “couplable to and decouplable from” which lacks adequate description in the full disclosure.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
On page 3, paragraph 18 of the application provides “The traveling cradle beam is selectively couplable to, and decouplable from, the elevator towers and can move over the tracks.” Nowhere is there discussion of the components/elements that provide the function. Nor, is there a feature in the drawing which a skilled artisan can identify as performing coupling/decoupling.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). 
The specification fails to identify the specific elements which provide a traveling cradle beam selectively couplable to and decouplable from the elevator towers. Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US 3,498,477) in view of Cullom (US 3,783,792).
Interpretative note 1. With respect to claims 1-4 Applicant is respectfully reminded that in a product-by-process, e.g. method of constructing, claim patentability of a product does not depend on its method of production wherein determination of patentability is based on the product itself. MPEP 2113 Consequently, claims 5-8 comprise the product and represent the method of constructing.
	Sommer discloses a lifting system for a floating vessel comprising-
towers 140, 144 constructed on a deck (indicated generally 66, 120) of a floating vessel; 
a traveling cradle beam 124 supporting cranes 160, 170; 
Sommer does not disclose elevator towers, a track above a deck or means for means for moving a traveling cradle beam over at least a portion of tracks.
	Cullom discloses-
elevator towers 13 (FIG. 4) constructed on a deck; 
a traveling cradle beam 16 supporting crane 18 selectively couplable to and decouplable from elevator towers; 
rails 23, e.g. tracks, constructed above a deck; and 
a wheeled carriage 16, e.g. means for moving a traveling cradle beam over at least a portion of tracks. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sommer to include elevator towers, a track above a deck and means for means for moving the traveling cradle beam over at least a portion of tracks, as taught by Cullom, such that a traveling crane operating at a height above a floor can be brought to a lower level for maintenance.
Claim(s) 2, 3, 4, 6, 7, 10, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Cullom and further in view of King (US 7,381,022).
Sommer does not disclose movable arms. King discloses tracks 79, 80 (FIG. 14A-D) include movable arms 95, movable arms having an extended position (FIG. 14B) where movable arms can support a traveling cradle beam after a traveling cradle beam is decoupled from elevator towers, movable arms having a retracted position (FIG. 14D) where movable arms allow a traveling cradle beam 58 to move along elevator towers past tracks 108, 81. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sommer to include movable arms, as taught by King, such that instead of handling one task at a time of previous inventions multiple tasks can not be handled simultaneously.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652